Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant's election with traverse of the combination PLP1 and ANKRD1 in the reply filed on 11/18/21 is acknowledged.  The traversal is on the ground(s) that the Office has not shown serious burden.  This is not found persuasive because to individually search for each of the 70 genes recited in the claims, as well as for the large number of combinations thereof, as well as for connections thereof with any of the large number of different types of cancer, would unarguably be a severe burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




OBJECTION

4.	The specification is objected to because of the following informality: there is an inconsistency between 'CAP6' as recited in the claims and 'CAPN6' as recited in the specification.  Correction is required.

NON-PRIOR ART REJECTION

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 54, 59-66, and 69-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  Claims 54 and 59-66 recite determining a natural correlation between expression of PLP1 and ANKRD1, and cancer, and treating a subject with any of a variety of general, conventional cancer treatments.  Claims 69-72 recite a kit comprising oligonucleotides corresponding to nucleic acid sequences that occur in Nature that bind to PLP1 and ANKRD1, and one or more of a blocking probe, a pre-amplifier, an amplifier, and a label molecule.  This judicial exception is not integrated into a practical application because in the case of the natural correlation, it is applied in a very general way to conventional cancer treatments; and in the case of the kit comprising oligonucleotides, merely placing more than one oligonucleotide judicial exception in proximity to form a kit does not in any way alter the structure and properties of the individual judicial exceptions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the case of the natural correlation, the recited steps of measuring gene expression level, providing signature score, comparing signature score to a threshold, and treating cancer in general were routine and conventional in the prior art, as shown by Arthur et al. (US 2010/0169025).

PRIOR ART REJECTIONS

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








s 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2012/0003648), Cheung (US 2009/0023142), and De Fazio et al. (US 2009/0203133).
These claims are drawn to a kit comprising an oligonucleotide probe that hybridizes to PLP1, an oligonucleotide probe that hybridizes to ANKRD1, and one or more of a blocking probe, a pre-amplifier, an amplifier, and a label molecule.
Ma et al. discloses a kit comprising oligonucleotide probes, blocking probes, pre-amplifiers, amplifiers, and label molecules (see paragraphs 0007-0009 and 0149-0157).
Ma et al. does not disclose probes targeting PLP1 or ANKRD1.
Cheung discloses oligonucleotide probes targeting PLP1 as well as CAPN6, and that expression of these genes is associated with cancer (see paragraphs 0047-0048, 0116-0124, and 0174-0179).
De Fazio et al. discloses oligonucleotide probes targeting ANKRD1, and that expression of this gene is associated with cancer, including breast cancer (see paragraphs 0007-0023, 0057-0058, 0065-0067, 0071, 0078, 0094-0098, and 0132-0138).
One of ordinary skill in the art would have been motivated to modify the kit of Ma et al. by including a probe targeting PLP1 because Cheung disclosed that expression of PLP1 (as well as CAPN6) was associated with cancer.  The skilled artisan would have been motivated to further modify the kit of Ma et al. by including a probe targeting ANKRD1 because De Fazio et al. disclosed that expression of ANKRD1 was associated with cancer.  In other words, there would have been clear motivation to make such a modified kit to detect two genes known to be important as being associated with cancer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make and use the claimed kits.


s 54-68 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 2010/0169025), Cheung (US 2009/0023142), and De Fazio et al. (US 2009/0203133).
These claims are drawn to methods and systems for detecting and treating cancer, relating to measuring expression levels of the genes PLP1 and ANKRD1.
Arthur et al. discloses methods and systems for detecting and treating cancer, comprising determining gene expression levels of various biomarkers associated with cancer and therapeutic treatment thereof (see paragraphs 0037-0256).
Arthur et al. does not disclose determining expression levels of PLP1 and ANKRD1.
Cheung discloses oligonucleotide probes targeting PLP1 as well as CAPN6, and that expression of these genes is associated with cancer (see paragraphs 0047-0048, 0116-0124, and 0174-0179).
De Fazio et al. discloses oligonucleotide probes targeting ANKRD1, and that expression of this gene is associated with cancer, including breast cancer (see paragraphs 0007-0023, 0057-0058, 0065-0067, 0071, 0078, 0094-0098, and 0132-0138).
One of ordinary skill in the art would have been motivated to modify the method and system of Arthur et al. by including determining expression of PLP1 because Cheung disclosed that expression of PLP1 (as well as CAPN6) was associated with cancer.  The skilled artisan would have been motivated to further modify the method and system of Arthur et al. by including determining expression of ANKRD1 because De Fazio et al. disclosed that expression of ANKRD1 was associated with cancer.  In other words, there would have been clear motivation to modify the method and system to detect two genes known to be important as being associated with cancer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods using the claimed systems.


CONCLUSION

10.	No claims are free of the prior art.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/13/22
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637